                    Case 16-10790-LSS            Doc 2258       Filed 07/20/20       Page 1 of 3


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

ABEINSA HOLDING INC., et al.,                                  Jointly Administered

Reorganized and Liquidating Debtors.1                          Case No. 16-10790 (LSS)



                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                   TELEPHONIC HEARING ON JULY 22, 2020 AT 11:00 A.M. (ET)


  MATTERS WITH CERTIFICATION OF COUNSEL [CNO/COC]:

  1.         EPC Liquidating Trustee’s Eighth Omnibus (Non-Substantive) Objection to Superseded
             Claims [D.I. 2240, Filed 6/22/20].

             Response Deadline: July 15, 2012 at 4:00 p.m. (ET).

             Related Pleadings:

             A.      Certificate of No Objection Regarding the EPC Liquidating Trustee’s Eighth
                     Omnibus (Non-Substantive) Objection to Superseded Claims [D.I. 2253, Filed
                     7/17/20].

             Responses Received: None.

             Status: A certificate of no objection has been filed for this matter, therefore, no hearing
             is necessary unless the Court has any comments or questions.

  2.         EPC Liquidating Trustee’s Ninth Omnibus (Non-Substantive) Objection to Claims [D.I.
             2241, Filed 6/22/20].

             Response Deadline: July 15, 2012 at 4:00 p.m. (ET).

             Related Pleadings:

             A.      Declaration of Timothy Daileader in Support of EPC Liquidating Trustee’s Ninth
                     Omnibus (Non-Substantive) Objection to Claims [D.I. 2246, Filed 6/22/20].
  1
         The Reorganized Debtors in these chapter 11 cases, together with the last four digits of each Reorganized
         Debtor’s federal tax identification number, are as follows: Abeinsa Holding Inc. (9489); and Abengoa Solar,
         LLC (6696). The Liquidating Debtors in these chapter 11 cases, together with the last four digits of each
         Liquidating Debtor’s federal tax identification number, are as follows: Inabensa USA, LLC (2747); and
         Abengoa Bioenergy Holdco, Inc. (8864).


  EAST\175392642.1
              Case 16-10790-LSS       Doc 2258      Filed 07/20/20     Page 2 of 3


       B.      Certificate of No Objection Regarding the EPC Liquidating Trustee’s Ninth
               Omnibus (Non-Substantive) Objection to Claims [D.I. 2254, Filed 7/17/20].

       Responses Received: None.

       Status: A certificate of no objection has been filed for this matter, therefore, no hearing
       is necessary unless the Court has any comments or questions.

3.     EPC Liquidating Trustee’s Tenth Omnibus (Substantive) Objection to Claims [D.I. 2243,
       Filed 6/22/20].

       Response Deadline: July 15, 2012 at 4:00 p.m. (ET).

       Related Pleadings:

       A.      Declaration of Timothy Daileader in Support of EPC Liquidating Trustee’s Tenth
               Omnibus (Substantive) Objection to Claims [D.I. 2244, Filed 6/22/20].

       B.      Certificate of No Objection Regarding the EPC Liquidating Trustee’s Tenth
               Omnibus (Substantive) Objection to Claims [D.I. 2255, Filed 7/17/20].

       Responses Received: None.

       Status: A certificate of no objection has been filed for this matter, therefore, no hearing
       is necessary unless the Court has any comments or questions.

4.     Tenth Motion to Extend the Claims Objection Bar Date Under Plan [D.I. 2250, Filed
       7/3/20].

       Response Deadline: July 15, 2012 at 4:00 p.m. (ET).

       Related Pleadings:

       A.      Certificate of No Objection Regarding Tenth Motion to Extend the Claims
               Objection Bar Date Under Plan [D.I. 2252, Filed 7/17/20].

       Responses Received: None.

       Status: A certificate of no objection has been filed for this matter, therefore, no hearing
       is necessary unless the Court has any comments or questions.




                                                2
EAST\175392642.1
              Case 16-10790-LSS   Doc 2258   Filed 07/20/20    Page 3 of 3


Dated: July 20, 2020               DLA PIPER LLP (US)
       Wilmington, Delaware
                                     /s/ R. Craig Martin
                                   R. Craig Martin (DE 5032)
                                   1201 North Market Street, Suite 2100
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 468-5700
                                   Facsimile: (302) 394-2341
                                   E-mail: craig.martin@dlapiper.com
                                             - and –
                                   Richard A. Chesley (admitted pro hac vice)
                                   444 W. Lake Street, Suite 900
                                   Chicago, Illinois 60606-0089
                                   Telephone: (312) 368-4000
                                   Facsimile: (312) 236-7516
                                   E-mail: richard.chesley@dlapiper.com
                                   Counsel for the Reorganized Debtors




                                         3
EAST\175392642.1
